Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/17/21 has been considered.
Drawings
The drawings filed 9/17/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platt et al. (US 2019/0105568 A1).
Re claim 1:  Platt et al. teaches a reproduction device comprising:
an acquisition unit (such as CPU 702) configured to acquire sound source information (audio) about a sound source (a live event such as eSports event);
a determination unit  (such as 750) configured to determine an output characteristic of the sound source with a virtual speaker arranged in a virtual space, based on a positional relationship between the virtual speaker and a virtual listener arranged in the virtual space (note that remote user can select a seating location within the real-word venue in which sound characteristics of the selected position are determined, paragraph [0097, 0102]); and
a reproduction unit (sound system) configured to reproduce the sound source with a real speaker (175) arranged in a real space, based on the output characteristic determined by the determination unit (see discussion in paragraphs [0116-0117, 0135] in which audio is outputted via the speakers to achieve proper audio of a remote user depending upon selected seating position).
Re claim 19:   This claim contains features similarly set forth and discussed with respect to claim 1 and are satisfied by the teaching of Platt et al. for those reasons discussed with respect to claim 1.   
Re claim 2: note paragraph [0058] in which the live event of a real word venue can be prerecorded which the acquisition unit (such as (702) acquire sound source information (audio) about a sound source (a live event such as eSports event); with the determination unit  (such as 750) configured to determine an output characteristic of the sound source with a virtual speaker arranged in a virtual space, based on a positional relationship between the virtual speaker and a virtual listener arranged in the virtual space (note that remote user can select a seating location within the real-word venue in which sound characteristics of the selected position are determined, paragraph [0097, 0102]).
Re claim 3: note paragraph [0117] in which the reflection characteristic of sound within the venue are taken into consideration
Re claim 17: See discussion in paragraph [0058] in which previously recorded event which was captured and stored (i.e. a recording device) after being regenerated for reproduction in a real space.
Allowable Subject Matter
Claims 4, 8, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed reproduction device including in combination the features of claim 3/2/1 that additionally acquires reflection characteristic information that is estimated based on captured image by imaging the reflector as set forth in claim 4 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 8, 12 and 16 depend upon those features of claim 4/3/2/1.  The claimed reproduction device including in combination the features of claim 1, 2/1 and 3/2/1 that additionally includes a reception unit that receives a listening starting direction from the virtual listener in which the output characteristic is determined by the determination unit as set forth in claims 6, 7 and 7 respectively is neither taught by nor an obvious variation of the art of record.  The limitations of claims 13-15 depend upon those features of claims 5/1, 6/2/1 and 7/3/2/1 respectively. The claimed reproduction device including in combination the features of claim 1, 2/1, 3/2/1 wherein the reproduction unit additionally determines real output characteristic of the sound source and it’s reproduction based on positional relationship between the virtual speaker and the real speaker as set forth in claims 9, 10 and 11 respectively is neither taught by nor na obvious variation of the art of record.  The limitations of claim 18 depends upon those features of claim 9/1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/5/22